 PLUMBING DISTRIBUTORS, INC.413Plumbing Distributors, Inc., Employer-Petitionerand Brotherhood of Teamsters and Auto TruckDrivers, Local Union No. 70, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of AmericaDalziel Supply Company and Brotherhood of Team-sters and Auto Truck Drivers, Local Union No.70, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, Petitioner. Case 32-RM-108 and 32-UC-18March 13, 1980DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn May 22, 1979, Plumbing Distributors, Inc.,herein PDI, filed an election petition in Case 32-RM-108 alleging that Brotherhood of Teamstersand Auto Truck Drivers, Local Union No. 70, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereinLocal 70, had claimed to represent the one truck-driver and two warehousemen employed at its fa-cility in Fremont, California. On July 19, 1979,Local 70 filed the petition in Case 32-UC-18, al-leging that PDI and Dalziel Supply Company,herein Dalziel, are a single employer and that theone truckdriver employed at PDI's Fremont facili-ty constitutes an accretion to the unit of truck-drivers it represents at a Dalziel facility in UnionCity, California. On July 31, 1979, the Acting Re-gional Director for Region 32, following a hearing,issued a Decision and Order, appended hereto[omitted from publication], in which he found thatDalziel and PDI are a single employer and that theFremont truckdriver constitutes an accretion to thetruckdriver unit at Union City. The Acting Re-gional Director also found that two warehousemenemployed at Fremont are an accretion to a unit ofwarehousemen at the Union City facility represent-ed by the Intervenor, Teamsters Union Local 853,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,herein Local 853.1 The Acting Regional Director,therefore, dismissed the petition in Case 32-RM-108.Thereafter, Dalziel and PDI filed a timely re-quest for review, alleging that each is a separateemployer and that the truckdriver and warehouse-men at PDI's Fremont facility do not constitute ac-cretions to the units represented by Locals 70 andAt the hearing, Local 853 was permitted to intervene on the basis ofa recently expired contract covering the warehousemen unit at the UnionCity facility.248 NLRB No. 54853 at Dalziel's Union City facility. On September12, 1979, the Board granted review of the ActingRegional Director's decision only with respect tothe accretion issue. All parties filed briefs onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis proceeding with respect to the issue underreview, including the briefs on review, and herebymakes the following findings:Dalziel, a California corporation, retails, whole-sales, and warehouses plumbing supplies at nine fa-cilities in northern California. Through its member-ship in the Northern California Suppliers Associ-ation, Dalziel is party to collective-bargainingagreements covering eight of its facilities with var-ious Teamsters locals having territorial jurisdictionover the location of a particular facility. Each ofDalziel's unionized facilities has two units; a truck-driver unit and a warehouse unit. As stated above,those units at Dalziel's Union City facility are rep-resented, respectively, by Locals 70 and 853, bothof which have territorial jurisdiction of AlamedaCounty, California.In August 1978, Dalziel opened a second facilitywithin the territorial jurisdiction of Locals 70 and853 at Fremont. It serves as a central warehouse bywhich Dalziel can take advantage of discounts forlarge-volume purchases of stock as well as houseslow-moving stock. Edward Smith, a manager ofanother Dalziel facility, became manager at Fre-mont and both a truckdriver and a truckdriver-warehouseman were hired. In February 1979, PDIwas incorporated and assumed operation of theFremont facility. However, the operations did notchange except that a second warheouseman washired.The Fremont facility operates as a "captive"warehouse for Dalziel. It receives and stores mer-chandise ordered for, and by, Dalziel's other ninefacilities and delivers only to those facilities. Likeall Dalziel's facilities, the labor relations and oper-ations of the Fremont facility are under the ulti-mate control of Alec Dalziel, owner of Dalziel.Further, as the Acting Regional Director found,the skills, job classifications, and job duties of theFremont employees are essentially identical tothose of the truckdrivers and warehousemen em-ployed at all Dalziel facilities, including those atUnion City, located 5 miles away.Based on the common ownership, control, andlabor relations of Dalziel and PDI, the integrationof operation between the Fremont and Dalziel fa-PLUMBING DISTRIBUTORS, INC. 413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDcilities, and the similarity of skills, job classifica-tions, and duties between the Fremont employeesand their Dalziel counterparts, the Acting RegionalDirector concluded that the Fremont truckdriverand warehousemen constitute separate accretions tothe existing truckdriver and warehouse units atUnion City. We disagree.The Fremont facility is 5 miles from the UnionCity facilitiy and performs no work previously per-formed at any Dalziel facility. Although Alec Dal-ziel sets and ultimately controls its labor relations,the day-to-day supervison of the Fremont employ-ees is conducted by Smith, who has the power tohire and fire. In addition, there is no job inter-change between the Fremont employees and thoseat other facilities and their only job contact occursduring pick-ups and deliveries. Finally, the Fre-mont employees receive the wages and benefits re-ceived by the employees at the one nonunionizedDalziel facility. Thus, despite the ultimate commoncontrol and operation of the Fremont and Dalzielfacilities, the Fremont facility constitutes a separateappropriate unit. As such, the Fremont facility isnot an accretion to units at Union City or anyother Dalziel facility.Contrary to the contentions of Local 70 andLocal 853, their contracts with Dalziel coveringthe Union City facility do not dictate a differentresult. While Local 70 is recognized as the exclu-sive representative of "all employees" covered byits agreement and Local 853 is recognized as theexclusive representative for the "employees em-ployed in the classifications set forth" in its agree-ment, it is undisputed that, currently, both Localsonly represent employees at Union City rather thanemployees at all Dalziel facilities. Further, neithercontract explicitly grants recognition to the Unionfor any new operations established within its terri-torial jurisdiction and, while the record indicatesthat other Teamster locals currently represent allDalziel facilities within their particular territorialjurisdiction, there is nothing to indicate that recog-nition was extended to any facility because of anycontractual commitment. In any event, the Fre-mont facility is a new operation which would con-stitute a separate appropriate unit and the Boardhad held that contract clauses purporting to en-compass such new operations are valid only whena majority of the employees affected desire repre-sentation. 2Since the Fremont facility is not an accretion tothe units at Union City we shall dismiss the petitionin Case 32-UC-18. Further, since the record re-veals that the representational claims of Locals 70and 853 regarding the Fremont facility are basedon their contention that the Fremont driver andwarhousemen constitute accretions to the UnionCity units, we shall also dismiss the petition in Case32-RM-108. A claim of accretion does not raise aquestion concerning representation within themeaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.3ORDERIt is hereby ordered that the petitions in Case32-UC-18 and Case 32-RM-108 be, and theyhereby are, dismissed.2 Melbet Jewelry, 180 NLRB 107 (1969).3 Woolwich Inc., 185 NLRB 783 (1970).